FILED
                            NOT FOR PUBLICATION                              FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30081

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00023-RSM

  v.
                                                 MEMORANDUM*
CHARLES DEVILLE NASH,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Charles Deville Nash appeals from the district court’s judgment and

challenges the restitution order imposed following his guilty-plea conviction for

human trafficking, in violation of 18 U.S.C. § 1590. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Contrary to the government’s contention, Nash’s challenge to the district

court’s restitution order is not barred by the appeal waiver in the plea agreement

because the agreement does not contain an estimate of the restitution amount. See

United States v. Tsosie, 639 F.3d 1213, 1218 (9th Cir. 2011).

      Nash contends that there was no evidence of ill-gotten gain or monetary loss

to the victims. The relevant statute, however, provides that the restitution order

should compensate “the full amount of the victim’s losses” and that such losses

may be equivalent to “the gross income or value to the defendant of the victim’s

services or labor.” 18 U.S.C. § 1593(b)(1), (3).

      Nash further contends that the district court erred by relying on the grand

jury testimony of the victims to calculate the restitution amounts of $117,000 to

victim A.M. and $100,500 to victim J.D., and by allegedly including periods

during which the victims could not have been under Nash’s control. We review

the factual findings supporting a restitution order for clear error and the district

court’s valuation methodology de novo. See United States v. Berger, 473 F.3d
1080, 1104 (9th Cir. 2007). The district court did not err by relying on the victims’

sworn statements and the corroborating extrinsic evidence to establish the amounts

earned and the time periods during which the victims were under Nash’s control.

The district court appropriately “estimate[d], based upon facts in the record,” the


                                            2                                     13-30081
victims’ losses “with some reasonable certainty.” United States v. Doe, 488 F.3d
1154, 1160 (9th Cir. 2007).

      Finally, Nash’s contention that the restitution is disproportionate to his

conduct lacks merit. See United States v. Dubose, 146 F.3d 1141, 1145 (9th Cir.

1998) (“Where the amount of restitution is geared directly to the amount of the

victim’s loss caused by the defendant’s illegal activity, proportionality is already

built into the order.” (internal quotations omitted)).

      AFFIRMED.




                                           3                                       13-30081